DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 7/14/2022.  Claims 1 and 3-21 are pending while claim 2 is canceled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cool air supply means” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: par 0031 and 0032 describe the cool air supply means as including “one or more of a compressor configured to compress refrigerant and a fan driver configured to drive a fan for blowing air heat-exchanged with an evaporator to the storage compartment” and “a damper driver configured to drive a damper provided in a duct for guiding cool air of a freezing compartment to the refrigerating compartment”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2010/0235013 to Suzuki et al. (Suzuki).
In reference to claim 1, Suzuki teaches a refrigerator (FIG. 1-7) comprising a cabinet (10, FIG. 1-7) including a storage compartment (11, FIG. 1-7); a cool air supply means (compressor 32 and fan 26, FIG. 1-7) configured to operate to supply cool air to the storage compartment (11, FIG. 1-7); a temperature sensor (39, FIG. 1-7) configured to sense a temperature of the storage compartment (11, FIG. 1-7); and a controller (40, FIG. 1-7; par 0035) configured to control an output of the cool air supply means (32 and 26, FIG. 1-7) based on a difference between a set temperature and a current temperature sensed by the temperature sensor (39, FIG. 1-7) and increase or decrease in temperature of the storage compartment (11, FIG. 1-7) sensed by the temperature sensor at a predetermined time interval (FIG. 5; par 0045 and 0048-0061), wherein the controller (40, FIG. 1-7) is configured to determine to output of the cool air supply means (32 and 26, FIG. 1-7) based on a first factor which is increase or decrease in temperature of the storage compartment sensed by the temperature sensor, determine the output of the cool air supply means based on a second factor which is a difference between the set temperature and the current temperature, and then finally determine whether the output of the cool air supply means is increased, maintained or decreased according to the results based on the first factor and the second factor (FIG. 5; par 0048-0061; all intended use recitation as the system in FIG. 1-7 is capable of performing said functional language, see steps S2, S3 and S10-12 in FIG. 5).
	In reference to claim 3, Suzuki teaches the system as explained in the rejection of claim 2, and Suzuki additionally teaches wherein, upon determining that the output of the cool air supply means (32 and 26, FIG. 1-7) is maintained as the result based on the first factor and determining that the output of the cool air supply means is increased as the result based on the second factor, the controller (40, FIG. 1-7) finally determines that the output of the cool air supply means is increased and performs control such that the cool air supply means operates with an increased output for the predetermined time interval (FIG. 5; par 0048-0061).
In reference to claim 4, Suzuki teaches the system as explained in the rejection of claim 2, and Suzuki additionally teaches wherein, upon determining that the output of the cool air supply means (32 and 26, FIG. 1-7) is maintained as the result based on the first factor and determining that the output of the cool air supply means is decreased as the result based on the second factor, the controller (40, FIG. 1-7) finally determines that the output of the cool air supply means is decreased and performs control such that the cool air supply means operates with a decreased output for the predetermined time interval (FIG. 5; par 0048-0061).
In reference to claim 5, Suzuki teaches the system as explained in the rejection of claim 2, and Suzuki additionally teaches wherein, upon determining that the output of the cool air supply means is maintained as the result based on the first factor and determining that the output of the cool air supply means is maintained as the result based on the second factor, the controller finally determines that the output of the cool air supply means is maintained and performs control such that the cool air supply means operates with a current output for the predetermined time interval (FIG. 5; par 0048-0061; all intended use recitation as the system in FIG. 1-7 is capable of performing said functional language).
In reference to claim 6, Suzuki teaches the system as explained in the rejection of claim 2, and Suzuki additionally teaches wherein, upon determining that the output of the cool air supply means is increased as the result based on the first factor and determining that the output of the cool air supply means is maintained as the result based on the second factor, the controller finally determines that the output of the cool air supply means is increased and performs control such that the cool air supply means operates with an increased output for the predetermined time interval (FIG. 5; par 0048-0061; all intended use recitation as the system in FIG. 1-7 is capable of performing said functional language).
In reference to claim 7, Suzuki teaches the system as explained in the rejection of claim 2, and Suzuki additionally teaches wherein, upon determining that the output of the cool air supply means is decreased as the result based on the first factor and determining that the output of the cool air supply means is maintained as the result based on the second factor, the controller finally determines that the output of the cool air supply means is decreased and performs control such that the cool air supply means operates with a decreased output for the predetermined time (FIG. 5; par 0048-0061; all intended use recitation as the system in FIG. 1-7 is capable of performing said functional language).
In reference to claim 8, Suzuki teaches the system as explained in the rejection of claim 2, and Suzuki additionally teaches wherein, upon determining that the output of the cool air supply means is increased as the result based on the first factor and determining that the output of the cool air supply means is increased as the result based on the second factor, the controller finally determines that the output of the cool air supply means is increased and performs control such that the cool air supply means operates with an increased output for the predetermined time interval (FIG. 5; par 0048-0061; all intended use recitation as the system in FIG. 1-7 is capable of performing said functional language).
In reference to claim 9, Suzuki teaches the system as explained in the rejection of claim 2, and Suzuki additionally teaches wherein, upon determining that the output of the cool air supply means is decreased as the result based on the first factor and determining that the output of the cool air supply means is decreased as the result based on the second factor, the controller finally determines that the output of the cool air supply means is decreased and performs control such that the cool air supply means operates with a decreased output for the predetermined time interval (FIG. 5; par 0048-0061; all intended use recitation as the system in FIG. 1-7 is capable of performing said functional language).
In reference to claim 10, Suzuki teaches the system as explained in the rejection of claim 1, and Suzuki additionally teaches wherein, upon determining that the output of the cool air supply means is decreased as the result based on the first factor and determining that the output of the cool air supply means is increased as the result based on the second factor, the controller finally maintains, increases or decreases the output of the cool air supply means according to the level of the decreased output determined based on the first factor and the level of the increased output determined based on the second factor (FIG. 5; par 0048-0061; all intended use recitation as the system in FIG. 1-7 is capable of performing said functional language).
In reference to claim 11, Suzuki teaches the system as explained in the rejection of claim 1, and Suzuki additionally teaches wherein, upon determining that the output of the cool air supply means is increased as the result based on the first factor and determining that the output of the cool air supply means is decreased as the result based on the second factor, the controller finally maintains, increases or decreases the output of the cool air supply means according to the level of the increased output determined based on the first factor and the level of the decreased output determined based on the second factor (FIG. 5; par 0048-0061; all intended use recitation as the system in FIG. 1-7 is capable of performing said functional language).
In reference to claim 12, Suzuki teaches the system as explained in the rejection of claim 3, and Suzuki additionally teaches wherein if an absolute value of a difference between a previous temperature and a current temperature of the storage compartment is less than a first reference value, the output of the cool air supply means is maintained as the result based on the first factor (FIG. 5; par 0048-0061; all intended use recitation as the system in FIG. 1-7 is capable of performing said functional language).
In reference to claim 13, Suzuki teaches the system as explained in the rejection of claim 6, and Suzuki additionally teaches wherein if a difference between a previous temperature and a current temperature is greater than 0 and an absolute value of the difference between the previous temperature and the current temperature is equal to or greater than a first reference value, the output of the cool air supply means is decreased as the result based on the first factor (FIG. 5; par 0048-0061; all intended use recitation as the system in FIG. 1-7 is capable of performing said functional language).
In reference to claim 14, Suzuki teaches the system as explained in the rejection of claim 7, and Suzuki additionally teaches wherein if a difference between a previous temperature and a current temperature is equal to or less than 0 and an absolute value of the difference between the previous temperature and the current temperature is equal to or greater than a first reference value, the output of the cool air supply means is increased as the result based on the first factor (FIG. 5; par 0048-0061; all intended use recitation as the system in FIG. 1-7 is capable of performing said functional language).
In reference to claim 15, Suzuki teaches the system as explained in the rejection of claim 5, and Suzuki additionally teaches wherein if an absolute value of a difference between a previous temperature and a current temperature is less than a first upper limit reference value or a first lower limit reference value, the output of the cool air supply means (32 and 26, FIG. 1-7) is maintained as the result based on the second factor (FIG. 5; par 0048-0061; all intended use recitation as the system in FIG. 1-7 is capable of performing said functional language).
In reference to claim 16, Suzuki teaches the system as explained in the rejection of claim 3, and Suzuki additionally teaches wherein if a difference between a set temperature and a current temperature is equal to or less than 0 and an absolute value of the difference between the set temperature and the current temperature is equal to or greater than a first upper limit reference value, the output of the cool air supply means is increased as the result based on the second factor (FIG. 5; par 0048-0061; all intended use recitation as the system in FIG. 1-7 is capable of performing said functional language).
In reference to claim 17, Suzuki teaches the system as explained in the rejection of claim 4, and Suzuki additionally teaches wherein if a difference between a set temperature and a current temperature is greater than 0 and an absolute value of the difference between the set temperature and the current temperature is equal to or greater than a first lower limit reference value, the output of the cool air supply means (32 and 26, FIG. 1-7) is decreased as the result based on the second factor (FIG. 5; par 0048-0061; all intended use recitation as the system in FIG. 1-7 is capable of performing said functional language).
In reference to claim 18, Suzuki teaches the system as explained in the rejection of claim 3, and Suzuki additionally teaches wherein the controller (40, FIG. 1-7) operates the cool air supply means (32 and 26, FIG. 1-7) with a determined output for the predetermined time interval and then determines the output of the cool air supply means again (FIG. 5).
In reference to claim 19, Suzuki teaches the system as explained in the rejection of claim 1, and Suzuki additionally teaches wherein the cool air supply means includes one or more of a compressor (32, FIG. 1-7) configured to compress refrigerant and a fan driver (inherent) configured to drive a fan (26, FIG. 1-7) for blowing air heat-exchanged with an evaporator to the storage compartment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of U.S. Patent 6,216,478 to Kang (Kang).
In reference to claim 20, Suzuki discloses the refrigerator as explained in the rejection of claim 1, but does not teach wherein the storage compartment is a refrigerating compartment, and wherein the cool air supply means includes a damper driver configured to drive a damper provided in a duct for guiding cool air of a freezing compartment to the refrigerating compartment.  Kang shows an operation speed change system and method for refrigerator (FIG. 1-4) wherein the storage compartment is a refrigerating compartment (30, FIG. 1), and wherein the cool air supply means includes a damper driver (inherent) configured to drive a damper (12, FIG. 1) provided in a duct for guiding cool air of a freezing compartment (20, FIG. 1) to the refrigerating compartment (30, FIG. 1) in order to provide additional cooled air to the refrigerating compartment, after said air had been used in the freezer compartment and thus increase the cooling capacity of the system.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Suzuki, and have the storage compartment as a refrigerating compartment, and wherein the cool air supply means includes a damper driver configured to drive a damper provided in a duct for guiding cool air of a freezing compartment to the refrigerating compartment, as taught by Kang, in order to provide additional cooled air to the refrigerating compartment, after said air had been used in the freezer compartment and thus increase the cooling capacity of the system.
Allowable Subject Matter
Claim 21 is allowed.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, pages 11 through 15, it is noted that the features upon which applicant relies (i.e., that the rotation speed of the compressor is based on only the inside temperature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, Suzuki teaches both the first and second factor, claimed to be the determining factors when controlling the operation of the compressor.  Inside temperature sensor (39, FIG. 1) detects the current temperature of the inside of the refrigerator, upon which the first factor is determined in S2 (FIG. 5; inside temperature drop = previous minus current temperature, after a time delay).  The second factor, as claimed in claim 1, is essentially the value which represents the difference between the sensed and the set temperature (Th or Tl or To; S3, FIG. 5); after the comparison in S3, the compressor is adjusted in S10, S11 and S12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached PTO-892 form.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
10/13/2022